NO. 12-17-00330-CR

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

JESUS CERDA-MONSIVAIS,                           §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction.          Appellant, Jesus Cerda-
Monsivais, appeals from his conviction for manufacture and delivery of a controlled substance.
The sentence was imposed on June 20, 2017. Under the rules of appellate procedure, the notice
of appeal must be filed within thirty days after the trial court enters an appealable order. See
TEX. R. APP. P. 26.2(a)(1). Appellant did not file a motion for new trial. See TEX. R. APP. P.
26.2(a)(2). Therefore, Appellant’s notice of appeal was due to have been filed no later than July
20, 2017. Appellant filed his notice of appeal on October 31.
       On October 31, this Court notified Appellant that the information received in this appeal
does not show the jurisdiction of this Court, i.e., there was no timely filed notice of appeal or
motion for extension of time to file a notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We
further notified Appellant that the appeal would be dismissed unless the information was
amended on or before November 10 to show the Court’s jurisdiction.               On November 9,
Appellant filed a motion for extension of time to file a notice of appeal. However, Rule 26.3
provides that a motion to extend the time for filing a notice of appeal must be filed within fifteen
days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. Thus, Appellant’s
motion for extension of time was due on or before August 4, 2017 and his November 9 motion
was untimely.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we overrule Appellant’s motion for
extension of time and dismiss the appeal for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); see also Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). All pending motions are overruled as moot.
Opinion delivered November 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 15, 2017


                                         NO. 12-17-00330-CR


                                   JESUS CERDA-MONSIVAIS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0230-17)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.